       Case 3:20-cv-03584-S Document 1-1 Filed 12/07/20                  Page 1 of 2 PageID 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 JOE ANTHONY CARRERA,                                §
 MYRIA CARRERA FERNANDEZ,                            §
 HEATHER CARRERA, SYLVIA M.                          §
 CARRERA, INDIVIDUALLY AS THE                        §
 REPRESENTATIVES OF THE STATE                        §
 OF JOEL CARRERA, DECEASED                           §
   Plaintiffs,                                       §
                                                     §     C.A. No. 3:20-cv-3584
 vs.                                                 §
                                                     §
 TROY CHRISTOPHER CHAFFEE,                           §
 KNIGHT TRANSPORTATION, INC.                         §
 AND KNIGHT TRANSPORTATION,                          §
 INC.         D/B/A     KNIGHT                       §
 TRANSPORTATION TEXAS, INC.                          §
   Defendant.                                        §


                                 INDEX OF MATTERS BEING FILED

         Defendants,        KNIGHT        TRANSPORTATION,              INC.          and     KNIGHT

TRANSPORTATION, INC. D/B/A KNIGHT TRANSPORTATION TEXAS, INC., in

connection with the removal of this case to the United States District Court for the Northern District

of Texas, Dallas Division, file their index of matters, as follows:

         Exhibit A         Plaintiff’s Original Petition and Requests for Disclosure, Requests for
                           Production and First Set of Interrogatories to Defendants.

         Exhibit B         Civil Process Requests

         Exhibit C         Return of Citation on Knight Transportation, Inc.

         Exhibit D         Return of Citation on Knight Transportation, Inc. d/b/a Knight Transportation
                           Texas, Inc.

         Exhibit E         Civil Docket Sheet




631960.1 PLD 0001479 20578 RDO
     Case 3:20-cv-03584-S Document 1-1 Filed 12/07/20            Page 2 of 2 PageID 7




                                                 Respectfully submitted,




                                                  Ryan T. Hand
OF COUNSEL:
LORANCE & THOMPSON, P.C.
2900 North Loop West, Suite 500
Houston, TX 77092
713/868-5560
713/864-4671 (fax)
rth@lorancethompson.com
ATTORNEY FOR DEFENDANTS
KNIGHT TRANSPORTATION, INC. d/b/a
KNIGHT TRANSPORTATION TEXAS, INC.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of December 2020 a true and correct copy of the
foregoing instrument was served electronically, in person, by mail, by commercial delivery
service, by fax, or by email, to the following counsel of record:

Corey Gomel
Dominique Bartholet
GOMEL & ASSOCIATES, P.C.
1177 West Loop South, Suite 1400
Houston, Texas 77027
E-Mail: dbartholet@713abogado.com




                                          __________________________________________
                                          Ryan T. Hand




631960.1 PLD 0001479 20578 RDO
